Case 8:20-cv-00439-DOC-DFM Document 49 Filed 07/30/21 Page 1 of 1 Page ID #:519




    1
                                                                              JS-6
    2
    3
    4
    5
    6
    7
    8                        UNITED STATES DISTRICT COURT
    9                      CENTRAL DISTRICT OF CALIFORNIA
   10
   11   SAVANNAH BRILLON and                       ) Case No.: 8:20-cv-00439-DOC-(DFMx)
        THOMAS SMALLS,                             )
   12                                              ) ORDER DISMISSING ENTIRE
                                                   ) ACTION WITH PREJUDICE [48]
   13                                              )
                     Plaintiffs,                   )
   14                                              )
              vs.                                  )
   15                                              )
        CITY OF SANTA ANA; TRAVIS                  )
   16   JOHNSON; ANDRES GIL;                       )
        ZACHARY JEZULIN; and DOES 1                )
   17   through 10, inclusive                      )
                                                   )
   18                                              )
                     Defendants.                   )
   19                                              )
   20
   21         IT IS HEREBY ORDERED that, pursuant to Federal Rule of Civil

   22   Procedure 41(a) and the stipulation of parties, this entire action, as against all

   23   defendants, served or unserved, is dismissed with prejudice. Each party to bear
   24   their own costs and attorney’s fees.
   25         IT IS SO ORDERED.
   26   DATED: July 30, 2021                    ___________________________________
                                                Honorable David O. Carter
   27                                           United States District Judge
   28

                                     -1-
              ORDER DISMISSING CASE ENTIRE ACTION WITH PREJUDICE
